ORDER

PER CURIAM.
Timothy Dickens (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of one count of sexual assault, two counts of forcible sodomy and one count of forcible rape. In his appeal, Defendant contends that the trial court erred when it: (1) overruled his motions for judgment of acquittal because the State failed to prove forcible compulsion with respect to the charges of forcible sodomy and forcible rape and lack of consent with respect to the charge of sexual assault; and (2) failed to make a sufficient inquiry after learning that a juror overheard a conversation regarding Defendant’s bad temper and past “problems.”
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).